Citation Nr: 1231741	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-41 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2010, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In January 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran has been incarcerated throughout the entire period of claim.

The Veteran was scheduled to present testimony before a Veterans Law Judge at the RO in February 2009.  In January 2009, the Veteran submitted a statement saying that he had notified a "veterans representative" about making arrangements for him to attend his hearing and that he would "try to attend."  The Veteran failed to report to the February 2009 hearing.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193(1991); Bolton v. Brown, 8 Vet. App. 185, 191(1995).

On remand, the RO is to determine whether VA can tailor its assistance to the Veteran in order to provide him with a hearing (including an informal or electronic hearing), taking into account the circumstances of his incarceration.  See 38 C.F.R. § 20.700(d), (e) (2011).  If it is possible for the Veteran to be provided with a hearing, then such a hearing is to be scheduled.  The Veteran should be notified that while an inn-person hearing may not be possible, he may be able to testify via telephone or have his representative appear o his behalf.  If the RO determines after further investigation that it would not be feasible to arrange a hearing, the Veteran must be notified of this fact and the efforts that were made to that end. 

The Veteran has asserted that he was treated for psychiatric symptomatology at the Audie L. Murphy VA Hospital in San Antonio, Texas from October 1977 to April 1978.  The RO requested these records from the South Texas Veterans Health Care System, and received a reply in August 2010 stating that such records had been transferred to the Temple, Texas VA Medical Center on November 30, 1978.  On remand, the RO must obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a September 2010 statement, the Veteran's representative asserted that the Veteran had a consultation with the psychiatric department at the prison facility in April 2008.  Updated treatment records from the prison facility are to be obtained.

Accordingly, the case is REMANDED for the following:

1.  Determine whether VA can tailor its assistance to the Veteran in order to provide him with a hearing (including an informal or electronic hearing), taking into account the circumstances of his incarceration.  If it is possible for the Veteran to be provided with a hearing, then schedule the Veteran for such a hearing.  If it is determined that it would not be feasible to arrange a hearing, the Veteran must be notified of this fact and the efforts that were made to that end.  All efforts taken to schedule and conduct this hearing, including identifying and requesting the assistance of the appropriate prison officials, must be documented.

2.  Obtain all available treatment records from the Central Texas Veterans Health Care System and VA Medical Center in Temple, Texas.  If records are unavailable, then a negative reply from that facility must be obtained and associated with the claims file, and the Veteran is to be so notified.

3.  After securing the necessary release, the RO is to work with prison officials in obtaining prison facility treatment records, including the report of a consultation with the psychiatric department in April 2008.  Any negative response is to be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

